Citation Nr: 1046559	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-13 610	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955 and 
from January 1963 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 RO decision.  In February 2009, the 
Veteran presented sworn testimony during a hearing before the 
undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a March 2009 decision, the Board denied service connection for 
a back disability.  The Veteran submitted additional written 
argument along with a private physician's statement pertinent to 
the issue in July 2009.  Because the Board's March 2009 decision 
is final, the Veteran's July 2009 statement is reasonably 
interpreted as an attempt to reopen the finally-denied claim by 
the submission of new and material evidence.  As such, the matter 
of whether new and material evidence has been submitted to reopen 
a previously-denied claim for entitlement to service connection 
for a back disability is referred to the RO for appropriate 
action.

The RO certified this matter to the Board as involving a claim 
for entitlement to service connection for ischemic heart disease.  
In light of the evidence cited below to the effect that the 
Veteran's heart disease is more properly described as 
arteriosclerotic in nature, the Board has recharacterized the 
issue on appeal as reflected on the title page.  Given the 
resolution reached below, we find no prejudice to the Veteran's 
claim as a result of this recharacterization.


FINDING OF FACT

A medical opinion demonstrates that the Veteran's 
arteriosclerotic heart disease had its inception during service.


CONCLUSION OF LAW

Service connection for arteriosclerotic heart disease is 
warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§   3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Given the complete grant of the benefit sought reached 
herein, however, the Board finds that an exhaustive description 
of the VA's responsibilities and an analysis of how they were 
satisfied is not required.

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303; Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran has an established diagnosis of 
arteriosclerotic heart disease, which was initially diagnosed 
during a 1987 diagnostic heart catheterization procedure, which 
showed the total occlusion of several arteries.  The disease 
progressed, and he underwent a coronary artery bypass procedure 
in 1998 and the placement of a stent in 2007.  At least one 
physician has described the Veteran's heart disease as ischemic 
in nature; however, a May 2009 statement from the Veteran's 
treating cardiologist is to the effect that there was no clinical 
evidence of ischemia at that time.  Following tests and studies 
in conjunction with a clinical examination in October and 
December 2009, a VA cardiologist also concluded there was no 
evidence of current ischemia.  According to the report of this 
examination, the Veteran's complete current diagnosis is status 
post coronary artery bypass graft, status post coronary stent, 
mixed hyperlipidemia, old myocardial infarction, with 
echocardiographic evidence of inferior wall moderate hypokinesis, 
proximal mid posterolateral wall mild hypokinesis, and mild mid 
and basal lateral wall hypokinesis.  

The Veteran's cardiac status as reflected in his service 
treatment records, is essentially normal as no arteriosclerotic 
disease is indicated.  In the report of the December 2009 
examination however, the VA cardiologist rendered the opinion 
that "on the basis of the severity of the occlusion of the 
affected coronary arteries as seen in 1987, it is at least as 
likely as not that the atherosclerotic process had already 
started years prior, while he was still in military service."  
In rendering this opinion, the VA cardiologist had access to the 
Veteran's service treatment records, the report of the 1987 
testing, and subsequent records, in addition to the results of 
the tests and studies conducted in conjunction with the 2009 
examination.  

During the hearing on appeal, the Veteran testified that he had 
never experienced angina, and that he therefore believed he had 
had the heart disease for many years before it had been 
diagnosed.

The Veteran's private physician has also submitted a statement 
for the record, dated in November 2005 in which he concludes that 
given to the nature of the pathologic process which causes 
obstructive disease, the Veteran's heart disease was so far 
advanced in 1987, that it must have been present and "clinically 
significant prior to his 1982 departure from the military." 

Given this overwhelming evidence of service incurrence, the Board 
holds that service connection for arteriosclerotic heart disease 
is warranted on a direct basis.  In short, all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during the Veteran's twenty-plus years of service.  
The evidence thus supports the Veteran's claim and the appeal is 
granted.


ORDER

Service connection for arteriosclerotic heart disease is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


